The Court
(Morsell, J., contra,)
decided that they had a discretion, and refused to grant the license, as the object was to compel the bridge companies to take less toll than they are authorized by law to take. The bridge companies are liable to prosecution and forfeiture if they suffer their respective bridges to be out of repair; and if any one may keep a ferry along-side of them they may not be able to keep them in repair, and the companies may be destroyed, to the great injury of the public.
Note. The petitioner, or some other person, afterwards set up a ferry near the bridge, and the Court, by injunction, restrained him from receiving hire or reward for the transportation of persons, &c. across the branch.